Mabry, C. J.:
The appellants filed a bill against J. H. Shelley, as •sheriff of Putnam county, and M. I. Coxe, for the purpose of enjoining the sheriff from setting aside certain ■personal properly claimed by Coxe as exempt to him as the head of a family residing in this State, and which had been seized by virtue of a distress warrant issued at the instance of appellants against Coxe and •wife. The bill shows that appellants had rented to 'Coxe and wife a hotel situated in Palatka, Florida, for .a specified money rental, and that being in arrear for *358rent due under the lease a distress warrant was issued, and personal property found on the premises was-seized; that the sheriff proposed on the application of Coxe to set aside the property seized as exempt to him under the Constitution and laws of the State as the head of a family and residing in this State. It is conceded that Coxe was the head of a family residing in this State, and did not have a thousand dollars’ worth of personal property, including that seized under the distress warrant. A preliminary injunction was granted, and subsequently the bill was demurred to and a motion made to dissolve the injunction. The injunction was dissolved and the demurrer sustained, from which decisions an appeal was entered.
There is here neither assignment of error nor brief of counsel on the part of appellants, and we consider the case as entirely abandoned by them. Under this view we will affirm the decree appealed from (Clarke vs. Southern Express Co., 33 Fla. 617, 15 South. Rep. 252; Thomas vs. State, 36 Fla. 109, 18 South. Rep. 331), and an order will be entered accordingly.